UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Xx : Gs
UNITED STATES OF AMERICA, -—: | (bomen ase. of
Vv. ; Pe . :
: 20 CR 31 (VB) | CfPf21
EDUARDO TALENTINO,
Defendant. :
xX

Sentencing in the above matter is scheduled for September 22, 2021, at 10:00 am. The

 

Court expects to conduct this proceeding in person in the Courthouse in Courtroom 620.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements,

Dated: June 2, 2021
White Plains, NY

SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

 

 
